ORDER
This case comes before the court on decision and mandate of the Supreme Court filed March 21,1955, reversing the judgment entered for plaintiff on December 1, 1958, in the amount of two hundred seventy thousand two hundred sixteen dollars and thirty-four cents ($270,216.34), together with interest as provided by law.
It is ordered this twenty-fifth day of March, 1955, that in conformity with the decision and remand of the Supreme Court, the judgment heretofore entered is vacated and withdrawn and plaintiff’s petition is dismissed.
By the Court.
Marvin Jones, Ohief Judge.

Transportation of Jeeps

In accordance with the opinion of the Court in each case, and upon a report from the General Accounting Office showing the amount due thereunder, it was ordered that judgments for the respective plaintiffs be entered as follows:
On Januajry 11, 1955
No. 49995. Seaboard Air Line Railroad Company (121 C. Cls. 473)-$15,375.82
No. 92-53. Chesapeake and Ohio Railway Company, A Corporation (125 C. Cls. 872)_ 17,80T. 51
On February 8, 1955
No. 47509. Spokane, Portland and Seattle Railway Company, A Corporation (122 C. Cls. 208)_ 4,780.33
No. 50455. Spokane, Portland and Seattle Railway Company, A Corporation (122 C. Cls. 208)- 1,298.60
*820On March 1, 1955
No. 49349. Staten Island Rapid Transit Railway Company, A Corporation (122 C. Cls. 420)_ $730.38
No. 49951. Staten Island Rapid Transit Railway Company, A Corporation (122 C. Cls. 420)_ 1,370.10
No. 128-52. Baltimore and Ohio Railroad Company (127 C. Cls. 825)- 5,900.16

Overtime Pay Employees of Alasha Road Commission

Following tbe decisions in Marr v. United States, 128 C. Cls. 474, and Andrews, et al. v. United States, 126 C. Cls. 571, in tbe several suits brought by the respective plaintiffs, employees of tbe Alaska Road Commission, judgments for plaintiffs were entered as follows:
On January 11, 1955

Docket No. Number o} judgments

- 3 195-54-
- 1 400-54-
On March 1, 1955
205-53_ 1
487-54_ 1

Suits for Salary or Per Diem Pay

Following tbe opinions of the Court in the cases of Simon v. United States, 113 C. Cls. 182, Stringer v. United States, 117 C. Cls. 30, Abbate v. United States, 123 C. Cls., 769, Adler v. United States, 129 C. Cls. 150, and similar cases, and on stipulations of the parties showing the amounts due each of the plaintiffs for salary or per diem pay, and consenting to judgment in the several stipulated amounts, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
On January 11,1955
631-53. Philip F. King-$1,280.66
632-53. Prank E. Hickey_ 694.12
326.54. Peter Pucci_ 476. 00
On February 8,1955
144-54. Thomas Kirby_ 3,733.29
364r-54 Alfred P. LeCraw_ 801.20

*821
Retired Pay Navy Enlisted Men

Following the opinion of the Court in the case of Christopher C. Sanders v. The United States, 120 C. Cls. 501, and upon stipulations of the parties showing the amounts due each of the plaintiffs for additional pay for service in the United States Navy, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows:
On January 11, 1955

Number of Docket No. judgments

49607_ 1
49615_ 2
49646- 2
49667_ 5
49726_ 1
49877_ 5
49981_ 2
50159_ 1
50204_ 1
50223_ 1
50338_ 1
50374_ 1
180-52_ 1
588-52_ 1
283-53_ 1
486-53_ 5
520-53_ 4
547-53_ 9
596-53_ 1
642-53_ 5
696-53_ 4
43-54_ 2
On February 8,1955
49667-
49959_
49981_
50150_
50204_
50374_
180-52_
248-52_
264-52-
414-52-

*822
Docket No. Number of judgments

50-53— - .1 ’
283-53-._ 1
486-53-._ 4
547-53- - 1 '
642-53- - 2
140-54___:_.=__ 2
170-54 _’____.__— 19 .
280-54_ 21 ’
310-54____■ ÍÓ
92-54_ 20
204-54_l_ 12
361-54_ 8
On March 1, 1955 -
49981_ 170-54-R-R-

Smts for Salary

Demotions in reduction in force; veterans’ preference; employees in shipyard. '=
Following the decision in Adler, et al. v. United States, 129 C. Cls. 150, and upon stipulations by the parties showing the amount due each of the plaintiffs in accordance therewith, judgments were entered for the respective plaintiffs for the amounts stated in the several stipulations as follows':
On January 11,1955

Number of .judgments Docket No.

-:-; . i 266-53_
On February 8, 1955
- .2 353-54.
-::_:' 25 67-53-
—^- 11 229-53.
- 6 340-54.
On MARCH 1, 1955
55-54_
421-54_